Drake, Oh. J.,
delivered the opinion of the court:
This suit is brought to recover the proceeds of ninety-two bales of cotton belonging to the deceased, John F. Hamilton.
The ownership of the cotton, its seizure by the Government *445forces, its sale, anti tbe payment of the proceeds into the Treasury, are established.
The only question in the case is as to the loyalty of the deceased, Hamilton. A inetty fair case in his favor on that point is made out in the evidence, but it is also proved that the firm of which he was a member were' interested in a vessel which was engaged in running the blockade at Savannah, and in a small quantity of cotton shipped on her to Nassau; which, as held by this court in Bates’ Case, (4 O. Gis. B., 569,) would bar a recovery here.
The claimant, however, relies on two amnesty oaths taken by his testator, John F. Hamilton, as removing that taint; one taken before a provost marshal on the 29th day of March, 1865 ; the other taken before a like officer on the 3d of July, 1865.
The former, if taken as an amnesty oath, is not in conformity with the proclamation of amnesty of December 8, 1863 — the only proclamation of that character then in existence.
In each of those proclamations the form of the oath is given.
In the former it is prescribed thus :
“I,-, do solemnly swear, in the presence of Almighty God, that I will henceforth faithfully support, protect, and defend the Constitution of the United States, and the union of the States thereunder; and that I will, in like manner, abide by and faithfully support all acts of Congress passed during the existing rebellion with reference to slaves, so long and so far as not repealed, modified, or held void by Congress or by decision of the Supreme Court ; and that I will, in like manner, abide by and faithfully support all proclamations of the President made during the existing rebellion having reference to slaves, so long and so far as not modified or declared void by the decision of the Supreme Court: So help me God.”
The first oath taken by the deceased was as follows:
“ I, John F. Hamilton, do solemnly swear, in the presence of Almighty God, that I will bear true and firm allegiance to the United States of America, and will faithfully support the Constitution and laws thereof 5 and that in this behalf I will, to the utmost of my power, forever oppose and discountenance all secession, rebellion, disloyalty, and everything looking to a disruption of the national Union; that I utterly repudiate all allegiance to the so-called 1 Confederate States of America,7 or any other power, state, or sovereignty whatever; that I will *446uot, by word, act, sign, letter, or message, give aid or comfort to any person or persons hostile to the United States, nor hold any communication whatever with such person or persons, except through or with the consent of the properly constituted authorities.
“ I do further promise and swear that I will give to the nearest commanding officer of the United States forces immediate notice of the presence or near approach of any enemy, spy, or disloyal person, and of all matters that may at any time come within my knowledge in which the interests of the United States are concerned.
“All this do I most solemnly and sincerely promise and swear, without any hesitation, mental reservation, or secret evasion of purpose in me whatever, pledging my sacred honor, my life, and my property for the due and full observance of this my solemn oath of allegiance.
“ JNO. F. HAMILTON.’'
This bears a very faint resemblance to the oath, the form of which is above stated, and it therefore does not tend to support the standing- of the deceased here.
The Proclamation May 29, 1805, prescribes the following form of oath to be taken by persons seeking to avail themselves ■of the amnesty offered in that proclamation:
“ I,---, do solemnly swear, (or affirm,) in presence of Almighty God, that I will henceforth faithfully support, protect, and defend the Constitution of the United States and the union of the States thereunder; and that I will, in like manner, abide by and faithfully supjiort all laws and proclamations which have been made during the late rebellion with reference to the emancipation of slaves: So help me God.”
The second oath taken by the deceased is in the words of this form, except in two particulars: 1. The omission of the word “protect,” and, 2. The substitution of the word existing for late.
The latter, being merely a matter of description, is immaterial ; and the former does not impair the validity of the oath, the meaning of protect being included in defend.
The judgment of the court is, that ’the claimant recover for eighty-five bales of upland cotton, at $175.33 per bale, and for six bales of sea-island cotton, at $231.79 per bale; amounting in the aggregate to $16,293.79.